Citation Nr: 0615573	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo, including 
as secondary to residuals of perforated tympanic membrane of 
the left ear.  

2.  Entitlement to an initial compensable rating for 
residuals of perforated tympanic membrane of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran had active duty for training from January 19, 
1979 to April 28, 1979.  

In December 2003, the Board remanded both claims for 
substantial further evidentiary development, including: 
confirming the veteran's current address, obtaining 
additional medical records, and scheduling the veteran for an 
appropriate VA compensation and pension (C&P) examination.  A 
remand by the Board confers on the veteran the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The RO has failed to comply with the Board's remand order on 
multiple fronts.  First and foremost, the Board advised the 
RO that the veteran's representative had indicated in its May 
2003 written brief presentation that the veteran had moved 
from Florida to Maryland.  The Board's remand order 
instructed the RO to confirm the veteran's current address 
and, if necessary, transfer the claims file to the 
appropriate RO.  VA Form 119 dated May 2003 indicates that 
the veteran's new address was located in Waldorf, Maryland.  
All correspondence from the RO to the veteran after the 
Board's remand, however, was sent to an address in Pensacola, 
Florida.  See RO letters dated May 2004, January 2005, May 
2005, July 2005, December 2005, and February 2006.  

The RO's failure to confirm the veteran's address not only 
violates the remand order instructing it to do so, but also 
negatively impacted the RO's ability to complete the other 
remand instructions, which were not completed appropriately 
because the RO was sending all correspondence to an address 
in Florida where the veteran no longer lived.  As such, the 
RO was unable to determine where and who had treated the 
veteran for ear symptoms since June 2000.  The RO was also 
unable to determine whether an electronystagmogram had been 
conducted to further evaluate the veteran's disequilibrium, 
as was recommended by the VA examiner who performed the June 
2000 VA C&P examination, and to obtain that report if it had 
been conducted.  

The RO was also unsuccessful in scheduling the veteran for an 
appropriate VA examination to determine the nature and 
severity of any residuals of the left eardrum perforation and 
any vertigo.  An exam was requested in October 2004 but a 
handwritten note indicates that the veteran did not appear 
for the examination and called to inform the VA Medical 
Center (VAMC) in Biloxi, Mississippi that he had moved to 
another state.  See Notice of Temporary Transfer of Veterans 
Records.  Although the veteran informed the VAMC that he had 
moved, two other exam requests were initiated in May and 
December 2005, again at the Biloxi VAMC.  Both were cancelled 
due to the veteran's failure to report.  After the request in 
December 2005 was cancelled, it was also noted that the 
veteran had not contacted that office to inform them he would 
not appear and the letter mailed to the Pensacola address in 
December 2005 had not been returned.  See electronic 
correspondence from J. Bills.  

In light of the foregoing, the claims must be remanded again 
in order to effect compliance with the Board's December 2003 
remand instructions.  The veteran is hereby notified that it 
is his responsibility to report for the examination, if 
scheduled, and to cooperate in the development of the case.  
The consequences of a failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action: 

1.  Confirm the veteran's current 
address, which may still be located in 
Waldorf, Maryland.  If necessary, 
permanently transfer the claims file to 
the appropriate RO.

2.  Seek to obtain the report of any 
electronystagmogram conducted following 
the veteran's June 2000 VA examination, 
if such a procedure was conducted.

3.  Ask the veteran to identify all 
doctors and medical care facilities, both 
private and VA, that have treated him for 
ear symptoms since June 2000.  Request 
authorization from the veteran for the 
release of these records and associate 
them with the claims file.  

4.  Schedule the veteran for an 
appropriate examination to determine the 
nature and severity of any residuals of 
the left eardrum perforation and to 
determine the nature and etiology of any 
vertigo.  The claims file and a copy of 
this remand should be available for 
review.  All necessary tests and studies 
should be conducted and the examiner 
should be requested to answer the 
following questions:

		a.  Does the veteran currently have 
vertigo?

b.  If the veteran has vertigo, is 
it at least as likely as not (i.e., 
probability of at least 50 percent), 
that this condition had its onset in 
service?

c.  If the veteran's vertigo did not 
have its onset in service, is it at 
least as likely as not that it is a 
residual of the perforated left ear 
drum or is being aggravated by this 
service-connected disability?  If 
aggravated, describe the degree of 
aggravation in as objective terms as 
possible.

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
